Citation Nr: 0713158	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred in April 2004 at St. Petersburg 
General Hospital.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.

This matter is on appeal from a determination by the 
Department of Veterans Affairs Medical Center (VAMC), located 
in Bay Pines, Florida, which denied the benefit sought on 
appeal.  The veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.


FINDING OF FACT

VA medical facilities were not feasibly available to provide 
emergency treatment initiated on April 25, 2004, at St. 
Petersburg General Hospital.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses initiated on April 25, 
2004, at St. Petersburg General Hospital is granted.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-8 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment initiated on April 25, 2004, 
at St. Petersburg General Hospital.  Records from St. 
Petersburg General Hospital indicate that the veteran was 
brought to the emergency room because of a syncopal episode.  
The diagnosis upon admission was dehydration syncope.

It is not contended, or shown, that the veteran has 
established service connection for any disability manifested 
by syncopal episodes for which he received medical care on 
April 25, 2004.  Additionally, the dehydration syncope, for 
which the veteran received care on April 25, 2004, was not 
aggravating any service-connected disability and the veteran 
has not established a total disability permanent in nature, 
resulting from service-connected disability.  Therefore, 
payment or reimbursement for private medical care provided on 
April 25, 2004, is not permitted under the provisions of 
38 U.S.C.A. § 1728.  However, payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

Based on the above, the central issue in this case is whether 
a VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson.

The veteran's claim was denied by VAMC on the basis that VA 
facilities were feasibly available to provide the care.  

In support of the VAMC position is a medical statement from a 
VA physician dated in May 2004, which notes that the veteran 
was seen in the emergency room on April 25, 2004, because he 
had been playing racquetball on a hot afternoon for four to 
five hours with insufficient water (followed by a couple of 
beers) and had a syncopal episode.  It is further noted that 
he was non-emergent on arrival in the emergency room.  
Accordingly, it was determined that the condition was non-
emergent and VA facilities were available, thus, the claim 
was denied.  

The evidence includes a Tracking Cover Sheet which reflects 
that the veteran was the recipient of VA treatment within the 
24-month period preceding the treatment rendered on April 25, 
2004.

The veteran contends that no VA facility was feasibly 
available.  Specifically, in his written communications, as 
well as during his September 2005 Travel Board hearing 
testimony, the veteran has stated that, on April 25, 2004, he 
was playing handball, it was a very hot day, he did not have 
enough water (he had one small water bottle and two beers), 
he passed out, and he was transferred to the hospital by 
emergency medical services (EMS).  The veteran has also 
stated that, although he asked to be taken to the VA 
hospital, he was taken to St. Petersburg General Hospital.  

Statements from two individuals who witnessed the incident 
have been provided and essentially corroborate the veteran's 
recollection of this event.  The Board finds that these 
statements are credible.

Additionally, a November 2004 letter from the Quality 
Assurance Manager of Pinellas County Emergency Medical 
Services explains that the veteran was involved in a game of 
handball and collapsed on April 25, 2004.  It is noted that, 
upon arrival, paramedics in this case deemed the veteran's 
condition unstable and, based on his vital signs and altered 
mental status, transported him to the closest facility which 
was St. Petersburg General Hospital.  This statement further 
notes that, as a VA patient, the EMS system understands the 
need to keep him in the network; however, based on the 
veteran's presenting condition to EMS on the day of the 
incident, he was taken to the closest and most appropriate 
medical facility.  

Under 38 C.F.R. § 17.1002, one of the regulations 
implementing 38 U.S.C.A. § 1725, emergency services exist 
where treatment is for a condition of such a nature that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity that a 
prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part. 38 C.F.R. § 17.1002(b).  See also Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (defining a medical 
emergency as a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.

While the veteran is asked to attempt at all times to use a 
VA hospital whenever possible in light of the very high costs 
involved in private care, clearly impacting VA's ability to 
help veterans overall, in this case the veteran had passed 
out and EMS personnel, who are aware of keeping VA patients 
in the network, determined that the veteran's vital signs and 
altered mental state required that he be transported to the 
closest medical facility, which happened to be a non-VA 
medical facility.  Accordingly, given that paramedics deemed 
the veteran's condition "unstable" such that transport to 
the closest facility was necessary, the Board finds that a VA 
medical facility was not feasibly available at that time.  

In sum, the veteran meets all the requirements for payment or 
reimbursement for the cost of unauthorized private medical 
expenses under 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  VAMC 
has failed to show that a VA facility was feasibly available 
to receive the veteran in his emergent condition.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the duties of VA to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Neither 
the VCAA nor the implementing regulations, which reside in 
Part 17 of 38 C.F.R. See 66 Fed. Reg. 45,620, 45,629 (Aug. 
29, 2001), apply to this case.  Moreover, in light of the 
full grant of benefits sought on appeal, it is clear that no 
further notification or assistance under the VCAA is 
necessary to develop facts pertinent to the veteran's claim.

ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran by St. 
Petersburg General Hospital on April 25, 2004, is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


